 In the Matter ofGENERAL MOTORSCORPORATION,CHEVROLET TRANS-MISSION DIVISION,andUNITED ORGANIZATION OF PLANTPROTECTIONEMPLOYEESCase No R-4001 -Decided July 9, 1942Investigation and Certification of Representativesstipulation fol certificationupon consent electionMr. Frank H. Bowen.for the BoardMr. Henry M Hogan,of Detroit, Mich, for the CompanyMr. Ernest Goodman,of Detroit, Mich, for the UnionMr A. Sumner Lawrence,of counsel to the BoardDECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 22, 1942, United Organization of Plant Protection Em-ployees, herein called the Union, filed with the Regional Directoifor the Seventh Region (Detioit, Michigan) a petition alleging thata question affecting commeice had arisen concerning the icpresenta-tion of employees of General Motors Corporation, Chevrolet Trans-mission Division, Saginaw, Michigan, herein called the Company,engaged in the manufacture of Pratt & Whitney engine paits andgears, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat 449, herein called the ActOn June 12, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Diector toconduct it and to provide for an appropriate hear sng upon due noticeOn June 12, 1942, the Company, the Union, and the Regional Direc-tot entered into a "STIPUL ^TION FOR CLRIIFICAIION OF REPRESENTA-TIVES UPON CONSENT ELECTIONS,"Pursuant to the Stipulation, an election by secret ballot was con-ducted on June 23, 1942, under the direction and supeivision of theRegionalDirector among the following employees to determine42NL11B,No58255 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not they desn ed to be represented by the Union Allplant protection employees of General Motors Coiporation, Chevro-letTransmission Division, Saginaw, Michigan, excluding sergeants,lieutenants, captains, chiefs, and other supervisory employeesOnJune 24, 1942, the Regional Director issued and duly served uponthe parties his Election Report on the ballotNo objections to theconduct of the ballot or to the Election Repoit have been filed byany of the partiesIn his Election Report', the Regional Director reported as followsconcerning the balloting and its resultsTotal on eligibilitylist___________________________________19Total ballots cast----------------------------------------18Total ballots challenged----------------------------------0Total blank ballots-------------------------------------------------------0Total void ballots----------------------------------------0Total valid votes counted---------------------------------Votes cast for united Oiganization of Plant ProtectionisEmployees --------------------------------------------13Votes cast against United Organization of Plant PiotectionEmployees --------------------------------------------5Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the followingFINDINGS OF FACT1A question affecting commerce has arisen concerning the rep-resentation of employees of General Motors Corporation, ChevroletTransmission Division, Saginaw, Michigan, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act2All plant protection employees of Geneial Motois Corporation,ChevroletTransmissionDivision,Saginaw,Michigan, excludingsergeants, lieutenants, captains, chiefs, and other supervisory em-ployees, constitute a unit appropriate for the purposes of collectivehaigainmg, within the meaning of Section 9 (b) of the NationalLabor Relations Act3United Organization of Plant Protection Employees has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargainingand is the exclusive representative of all employees in said unit with-in the meaning of Section 9 (a) of the National Labor Relations ActCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Re-lations Act, GENERAL MOTORS CORPORATION257IT IS HEREBY CERTIFIED that United Organization of Plant Pro-tection Employees has been designated and selected by a majorityof all plant protection employees of General Motors Corporation,ChevroletTransmissionDivision,, 'Saginaw,Michigan; excludln`gsergeants, lieutenants, captains, chiefs, and other supeivisory,"em-ployees, as their representative for the purposes of collective bargain-ing, and that, pursuant to the provisions of Section 9- (a) of theAct, United Organization of Plant Protection Employees is the' ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.V472814-42-s of 42-17